The above opinion we think, correctly states the law, except as to the last proposition discussed. But on that question we think the opinion is wrong.
The contract in question was made by and between Crosbie  
Wrightsman and R.P. *Page 29 
Brewer, the guardian, under proper probate procedure, subject only to one condition, and that was that the contract be approved by the Secretary of the Interior within 60 days. It was not the province of the superinendent of the Indian Agency, under the law or the terms of the contract, to approve or disapprove the contract. But by the provision of the act of Congress of May 27, 1908 (35 U.S. Statutes at Large, p. 312) the Secretary of the Interior alone had authority to approve or disapprove the contract. And the only condition imposed by the terms of the contract before it became effective was that it should be approved by the Secretary of the Interior within 60 days. And this was done.
Contracts are made by the joint will of two parties, and can only be rescinded by the joint will of the two parties. One party can no more rescind a contract without the assent of the other than he alone can make it without the assent of the other. And where the parties to a contract have provided the terms upon which their contract may be abrogated, neither can dispense with them without the consent of the other. And in the case at bar the contracting parties provided that the only condition upon which the contract in question should be abrogated was the refusal of the Secretary of the Interior to approve the contract within 60 days, Hence we think under the showing made that the trial court did not err in refusing to grant the temporary injunction prayed for. Almeda Oil Co. v. Kelley, 35 Okla. 525, 130 P. 931.
The judgment is therefore affirmed, and the cause remanded for such further proceedings as may be proper.
All the Justices concur except KANE, J., who dissents.
Dissenting opinion, upon application for, leave to file second petition for rehearing, by